                                                         Case 3:20-cv-00181-JLS-MSB Document 1 Filed 01/28/20 PageID.1 Page 1 of 11



                                                     1 KAZEROUNI LAW GROUP, APC
                                                     2 Abbas Kazerounian, Esq. (SBN: 249203)
                                                       ak@kazlg.com
                                                     3 Nicholas R. Barthel, Esq. (SBN: 319105)
                                                     4 nicholas@kazlg.com
                                                       245 Fischer Avenue, Suite D1
                                                     5 Costa Mesa, California 92626
                                                     6 Telephone: (800) 400-6808
                                                       Facsimile: (800) 520-5523
                                                     7
                                                     8 MADAR LAW CORPORATION
                                                       Alex S. Madar, Esq. (SBN: 319745)
                                                     9 alex@madarlaw.net
                                                    10 14410 Via Venezia #1404
Kazerouni Law Group, APC




                                                       San Diego, CA 92129
                                                    11 Telephone: (858) 299-5879
                           Costa Mesa, California




                                                    12 Facsimile: (619) 354-7281
                                                    13 Attorneys for Plaintiff
                                                    14
                                                                            UNITED STATES DISTRICT COURT
                                                    15                   SOUTHERN DISTRICT OF CALIFORNIA

                                                                                                  Case No.: '20CV0181 JLS MSB
                                                    16
                                                          THANE CHARMAN, Individually
                                                    17    and on Behalf of All Others
                                                          Similarly Situated,                     COMPLAINT FOR DAMAGES
                                                    18                                            AND INJUNCTIVE RELIEF
                                                    19                                            PURSUANT TO THE TELEPHONE
                                                                      Plaintiff,
                                                                                                  CONSUMER PROTECTION ACT,
                                                    20                   v.                       47 U.S.C. § 227, ET SEQ.
                                                    21
                                                          NATIONWIDE MUTUAL
                                                    22    INSURANCE COMPANY,                      JURY TRIAL DEMANDED
                                                    23
                                                    24                Defendant.
                                                    25
                                                    26
                                                    27
                                                    28
                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                              1 OF 11
                                                         Case 3:20-cv-00181-JLS-MSB Document 1 Filed 01/28/20 PageID.2 Page 2 of 11



                                                     1                                        INTRODUCTION
                                                     2      1.   Thane Charman (“Mr. Charman” or “Plaintiff”) brings this Class Action
                                                     3           Complaint for damages, injunctive relief, and any other available legal or
                                                     4           equitable remedies, resulting from the illegal actions of Nationwide Mutual
                                                     5           Insurance Company (“Nationwide” or “Defendant”), in negligently, and/or
                                                     6           willfully contacting Plaintiff for marketing purposes on their cellular
                                                     7           telephones, in violation of the Telephone Consumer Protection Act, 47
                                                     8           U.S.C. § 227, et seq., (“TCPA”), thereby invading Plaintiff’s privacy.
                                                     9           Plaintiff alleges as follows upon personal knowledge as to his own acts and
                                                    10           experiences, and, as to all other matters, upon information and belief,
Kazerouni Law Group, APC




                                                    11           including investigation conducted by their attorneys.
                           Costa Mesa, California




                                                    12                                  JURISDICTION AND VENUE
                                                    13      2.   This Court has federal question jurisdiction because this case arises out of
                                                    14           violation of federal law. 47 U.S.C. § 227(b).
                                                    15      3.   Venue is proper in the United States District Court for the Southern District
                                                    16           of California pursuant to 18 U.S.C. § 1391(b) because a substantial part of
                                                    17           the events giving rise to this action occurred within this judicial district.
                                                    18                                            PARTIES
                                                    19      4.   Plaintiff is, and at all times mentioned herein was, a citizen and resident of
                                                    20           the State of California, County of San Diego.
                                                    21      5.   Plaintiff is, and at all times mentioned herein was, a “person” as defined by
                                                    22           47 U.S.C. § 153(39).
                                                    23      6.   Plaintiff is informed and believes, and thereon alleges, that Nationwide is,
                                                    24           and at all times mentioned herein was, an Ohio corporation who conducts
                                                    25           significant business within the state of California.
                                                    26      7.   Plaintiff is informed and believes, and thereon alleges, that Nationwide is,
                                                    27           and at all times mentioned herein was a “person,” as defined by 47 U.S.C.
                                                    28           § 153(39).
                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                              2 OF 11
                                                         Case 3:20-cv-00181-JLS-MSB Document 1 Filed 01/28/20 PageID.3 Page 3 of 11



                                                     1      8.    Nationwide provides insurance and financial services for various products
                                                     2            throughout the United States.
                                                     3                                    FACTUAL ALLEGATIONS
                                                     4      9.    At all times relevant, Nationwide conducted business in the State of
                                                     5            California and in the County and City of San Diego, within this judicial
                                                     6            district.
                                                     7      10.   At no time did Plaintiff ever enter into a business relationship with
                                                     8            Defendant.
                                                     9      11.   At no time did Plaintiff provide his current cellular telephone number to
                                                    10            Defendant through any medium.
Kazerouni Law Group, APC




                                                    11      12.   Plaintiff has had the same insurance company for over 15 years and thus
                           Costa Mesa, California




                                                    12            would have never needed Defendant’s services.
                                                    13      13.   On or about September 17, 2019, Defendant or its agent contacted Plaintiff
                                                    14            on his cellular telephone ending in “1119” from the number (619) 317-
                                                    15            1849. A person on the other end identified themselves as an employee of
                                                    16            Nationwide, and Plaintiff heard numerous other voices in the background
                                                    17            indicative of a call center. Before Plaintiff could get more information, the
                                                    18            call ended.
                                                    19      14.   On or about September 25, 2019, again without Plaintiff’s consent,
                                                    20            Nationwide called from the number (801) 433-1850. This time, for the sole
                                                    21            purpose of confirming the identity of the caller, Plaintiff provided his email
                                                    22            address so that Nationwide would send him materials identifying who they
                                                    23            were.
                                                    24      15.   Nationwide sent Plaintiff an email on or about September 25, 2019 at
                                                    25            approximately 4:37 PM memorializing what Plaintiff and Defendant’s
                                                    26            agent had spoken about on the call.
                                                    27
                                                    28
                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                              3 OF 11
                                                         Case 3:20-cv-00181-JLS-MSB Document 1 Filed 01/28/20 PageID.4 Page 4 of 11



                                                     1      16.   Upon information and belief, the calls were placed via an “automatic
                                                     2            telephone dialing system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1),
                                                     3            as prohibited by 47 47 U.S.C. § 227(b)(1)(A).
                                                     4      17.   Upon information and belief, the calls were placed using an ATDS by an
                                                     5            agent or vendor hired by Nationwide who was acting under the direction
                                                     6            and control of Nationwide for the financial benefit of Nationwide.
                                                     7      18.   Nationwide or its agent called Mr. Charman’s cellular telephone in an effort
                                                     8            to convince Plaintiff to pay for insurance services. Each time Defendant
                                                     9            called there was a delay on each of the calls after Plaintiff answered.
                                                    10      19.   Upon information and belief, Nationwide instructed its agent or vendor as
Kazerouni Law Group, APC




                                                    11            to the content of the calls and timing of placing the calls, in an effort to
                           Costa Mesa, California




                                                    12            increase use of Nationwide’s business services.
                                                    13      20.   Upon information and belief, Nationwide is at least vicariously liable for
                                                    14            the telemarketing conduct of its agent/s and vendor/s as alleged herein.
                                                    15      21.   Despite Plaintiff’s many attempts to ignore and avoid Nationwide’s calls,
                                                    16            they continued to call Plaintiff several times on his cellular telephone.
                                                    17      22.   Upon information and belief, Defendant, or its agent, spoof telephone
                                                    18            numbers so that it cannot be traced and Defendant, or its agent’s, identity
                                                    19            cannot be known.
                                                    20      23.   Upon information and belief, this telephone dialing equipment used by
                                                    21            Nationwide, or its agent, has the capacity to store or produce telephone
                                                    22            numbers to be called, using a random or sequential number generator.
                                                    23      24.   Upon information and belief, this telephone dialing equipment also has the
                                                    24            capacity to dial telephone numbers stored in a database or as a list without
                                                    25            human intervention.
                                                    26      25.   The several months of unwanted calls from Nationwide caused Plaintiff to
                                                    27            become annoyed and frustrated.
                                                    28
                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                              4 OF 11
                                                         Case 3:20-cv-00181-JLS-MSB Document 1 Filed 01/28/20 PageID.5 Page 5 of 11



                                                     1      26.   Through Defendant’s aforementioned conduct, Plaintiff suffered an
                                                     2            invasion of a legally protected interest in privacy, which is specifically
                                                     3            addressed and protected by the TCPA.
                                                     4      27.   Defendant’s calls forced Plaintiff and other similarly situated class
                                                     5            members to live without the utility of their cellular phones by occupying
                                                     6            their cellular telephone with one or more unwanted calls, causing nuisance
                                                     7            and lost time.
                                                     8      28.   The telephone number Nationwide or its agent called was assigned to a
                                                     9            cellular telephone service for which Plaintiff incurs a charge for cellular
                                                    10            telephone service pursuant to 47 U.S.C. § 227(b)(1).
Kazerouni Law Group, APC




                                                    11      29.   The calls to Plaintiff were not for emergency purposes as defined by 47
                           Costa Mesa, California




                                                    12            U.S.C. § 227(b)(1)(A)(i).
                                                    13      30.   Defendant’s calls to Plaintiff’s cellular telephone number were unsolicited
                                                    14            by Plaintiff and were placed without Plaintiff’s prior express written
                                                    15            consent or permission.
                                                    16                                CLASS ACTION ALLEGATIONS
                                                    17      31.   Plaintiff brings this action on behalf of himself and on behalf of and Class
                                                    18            Members of the proposed Class pursuant to Federal Rules of Civil
                                                    19            Procedure 23(a) and (b)(3) and/or (b)(2).
                                                    20      32.   Plaintiff proposes to represent the following Class consisting of and defined
                                                    21            as follows:
                                                    22
                                                                     All persons within the United States who received any
                                                    23               telephone call(s) from Defendant or its agent(s) and/or
                                                                     employee(s), not for an emergency purpose, on said person’s
                                                    24
                                                                     cellular telephone, made through the use of any automatic
                                                    25               telephone dialing system or artificial or prerecorded voice
                                                                     without their consent in the four years prior the filing of this
                                                    26
                                                                     Complaint.
                                                    27
                                                    28
                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                              5 OF 11
                                                         Case 3:20-cv-00181-JLS-MSB Document 1 Filed 01/28/20 PageID.6 Page 6 of 11



                                                     1      33.   Nationwide and its employees or agents are excluded from the Class.
                                                     2            Plaintiff does not know the number of members in the Class, but believes
                                                     3            the Class members number in the several thousands, if not more. Thus, this
                                                     4            matter should be certified as a Class action to assist in the expeditious
                                                     5            litigation of this matter.
                                                     6      34.   Plaintiff and members of the Class were harmed by the acts of Nationwide
                                                     7            in at least the following ways: Nationwide, either directly or through its
                                                     8            agents, illegally contacted Plaintiff and the Class members via cellular
                                                     9            telephones using an ATDS, thereby causing Plaintiff and the Class
                                                    10            members to incur certain cellular telephone charges or reduce cellular
Kazerouni Law Group, APC




                                                    11            telephone time for which Plaintiff and the Class members previously paid,
                           Costa Mesa, California




                                                    12            and invading the privacy of said Plaintiff and the Class members. Plaintiff
                                                    13            and the Class members were damaged thereby.
                                                    14      35.   This suit seeks only damages and injunctive relief for recovery of economic
                                                    15            injury on behalf of the Class and it expressly is not intended to request any
                                                    16            recovery for personal injury and claims related thereto. Plaintiff reserves
                                                    17            the right to expand the Class definition to seek recovery on behalf of
                                                    18            additional persons as warranted as facts are learned in further investigation
                                                    19            and discovery.
                                                    20      36.   The joinder of the Class members is impractical and the disposition of their
                                                    21            claims in the Class action will provide substantial benefits both to the
                                                    22            parties and to the court. The Class can be identified through Nationwide’s
                                                    23            records or Nationwide’s agents’ records.
                                                    24      37.   There is a well-defined community of interest in the questions of law and
                                                    25            fact involved affecting the parties to be represented. The questions of law
                                                    26            and fact to the Class predominate over questions which may affect
                                                    27            individual Class members, including the following:
                                                    28
                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                              6 OF 11
                                                         Case 3:20-cv-00181-JLS-MSB Document 1 Filed 01/28/20 PageID.7 Page 7 of 11



                                                     1              i.     Whether, in the four years prior to the filing of the complaint,
                                                     2                     Nationwide or its agent(s) placed any marketing calls to the Class
                                                     3                     (other than a message made for emergency purposes or made with
                                                     4                     the prior express consent of the called party) using any automatic
                                                     5                     telephone dialing system to any telephone number assigned to a
                                                     6                     cellular telephone service;
                                                     7             ii.     Whether Plaintiff and the Class members were damaged thereby,
                                                     8                     and the extent of damages for such violation; and
                                                     9            iii.     Whether Nationwide and its agents should be enjoined from
                                                    10                     engaging in such conduct in the future.
Kazerouni Law Group, APC




                                                    11      38.   As a person that received at least one marketing call via an ATDS his cell
                           Costa Mesa, California




                                                    12            phones without Plaintiff’s prior express written consent, Plaintiff is
                                                    13            asserting claims that are typical of the Class. Plaintiff will fairly and
                                                    14            adequately represent and protect the interests of the Class in that Plaintiff
                                                    15            has no interests antagonistic to any member of the Class.
                                                    16     39.    Plaintiff and the members of the Class have all suffered irreparable harm as
                                                    17            a result of the Nationwide unlawful and wrongful conduct. Absent a class
                                                    18            action, the Class will continue to face the potential for irreparable harm. In
                                                    19            addition, these violations of law will be allowed to proceed without remedy
                                                    20            and Nationwide will likely continue such illegal conduct. Because of the
                                                    21            size of the individual Class member’s claims, few, if any, Class members
                                                    22            could afford to seek legal redress for the wrongs complained of herein.
                                                    23     40.    Plaintiff has retained counsel experienced in handling class action claims
                                                    24            and claims involving violations of the Telephone Consumer Protection Act.
                                                    25     41.    A class action is a superior method for the fair and efficient adjudication of
                                                    26            this controversy. Class-wide damages are essential to induce Nationwide
                                                    27            to comply with federal and California law. The interest of Class members
                                                    28            in individually controlling the prosecution of separate claims against
                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                              7 OF 11
                                                         Case 3:20-cv-00181-JLS-MSB Document 1 Filed 01/28/20 PageID.8 Page 8 of 11



                                                     1           Nationwide is small because the maximum statutory damages in an
                                                     2           individual action for violation of privacy are minimal. Management of these
                                                     3           claims is likely to present significantly fewer difficulties than those
                                                     4           presented in many class claims.
                                                     5     42.   Nationwide has acted on grounds generally applicable to the Class, thereby
                                                     6           making appropriate final injunctive relief and corresponding declaratory
                                                     7           relief with respect to the Class as a whole.
                                                     8                               FIRST CAUSE OF ACTION
                                                                                  NEGLIGENT VIOLATIONS OF THE
                                                     9                         TELEPHONE CONSUMER PROTECTION ACT
                                                    10                                47 U.S.C. § 227 ET SEQ.
Kazerouni Law Group, APC




                                                    11     43.   Plaintiff incorporates by reference all of the above paragraphs of this
                           Costa Mesa, California




                                                    12           Complaint as though fully stated herein.
                                                    13     44.   Nationwide’s repeated calls in a span of several months to Plaintiff’s
                                                    14           cellular phone without any prior express consent—and even after Plaintiff
                                                    15           revoked any consent that may have existed—constitute numerous and
                                                    16           multiple negligent violations of the TCPA, including but not limited to each
                                                    17           and every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
                                                    18     45.   As a result of Nationwide’s, and Nationwide’ agents, negligent violations
                                                    19           of 47 U.S.C. § 227, et seq., Plaintiff and the Class are entitled to an award
                                                    20           of $500.00 in statutory damages, for each and every violation, pursuant to
                                                    21           47 U.S.C. § 227(b)(3)(B).
                                                    22     46.   Plaintiff and the Class are also entitled to and seek injunctive relief
                                                    23           prohibiting such conduct in the future.
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28
                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                              8 OF 11
                                                         Case 3:20-cv-00181-JLS-MSB Document 1 Filed 01/28/20 PageID.9 Page 9 of 11


                                                                                        SECOND CAUSE OF ACTION
                                                     1
                                                                               KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                                                     2                           TELEPHONE CONSUMER PROTECTION ACT
                                                                                         47 U.S.C. § 227 ET SEQ.
                                                     3
                                                     4     47.       Plaintiff incorporates by reference all of the above paragraphs of this
                                                     5               Complaint as though fully stated herein.
                                                     6
                                                           48.       Nationwide made repeated telephone calls to Plaintiff’s cellular telephone
                                                     7               without being in any business relationship or contract. Furthermore, after
                                                     8               Nationwide was explicitly told to not call Plaintiff, Nationwide, or its
                                                     9               agents, continued to call Plaintiff’s cellular telephones.
                                                    10
Kazerouni Law Group, APC




                                                           49.       Nationwide’s actions constitute numerous and multiple knowing and/or
                                                    11               willful violations of the TCPA, including, but not limited to, each and every
                           Costa Mesa, California




                                                    12               one of the above-cited provisions of 47 U.S.C. § 227, et seq.
                                                    13     50.       As a result of Nationwide knowing and/or willful violations of 47 U.S.C. §
                                                    14               227, et seq., Plaintiff and each of the Class members are entitled to treble
                                                    15               damages, as provided by statute, up to $1,500.00, for each and every
                                                    16
                                                                     violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
                                                    17               227(b)(3)(C).
                                                    18     51.       Plaintiff and the Class members are also entitled to and seek injunctive
                                                    19               relief prohibiting such conduct in the future.
                                                    20                                         PRAYER FOR RELIEF
                                                    21     52.       Wherefore, Plaintiff respectfully requests the Court to grant Plaintiff and
                                                    22               the Class members the following relief against Nationwide:
                                                    23                       FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION
                                                    24                               OF THE TCPA, 47 U.S.C. § 227 ET SEQ.
                                                    25           •     As a result of Nationwide’s and Nationwide’s agent’s negligent
                                                    26
                                                                       violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for himself and each
                                                    27
                                                    28
                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                              9 OF 11
                                                         Case 3:20-cv-00181-JLS-MSB Document 1 Filed 01/28/20 PageID.10 Page 10 of 11



                                                     1               Class member $500.00 in statutory damages, for each and every
                                                     2               violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
                                                     3          •    Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief
                                                     4               prohibiting such conduct in the future.
                                                     5          •    Costs of suit.
                                                     6          •    Attorneys’ fees pursuant to, inter alia, the common fund doctrine.
                                                     7          •    Any other relief the Court may deem just and proper.
                                                     8           SECOND CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL VIOLATION
                                                     9                                OF THE TCPA, 47 U.S.C. § 227 ET SEQ.

                                                    10          •    As a result of Nationwide’s and Nationwide’s agent’s willful and/or
Kazerouni Law Group, APC




                                                    11               knowing violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for himself
                           Costa Mesa, California




                                                    12               and each Class member treble damages, as provided by statute, up to
                                                    13               $1,500.00 for each and every violation, pursuant to 47 U.S.C. §
                                                    14               227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
                                                    15          •    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
                                                    16               conduct in the future.
                                                    17               • Costs of suit.
                                                    18               • Attorneys’ fees pursuant to, inter alia, the common fund doctrine.
                                                    19               • Any other relief the Court may deem just and proper.
                                                    20                                          TRIAL BY JURY
                                                    21      53. Pursuant to the seventh amendment to the Constitution of the United States of
                                                    22         America, Plaintiff is entitled to, and demands, a trial by jury.
                                                    23
                                                    24 Date: January 29, 2020                           Kazerouni Law Group, APC
                                                    25
                                                                                                        By: _/s Nicholas Barthel____
                                                    26                                                        nicholas@kazlg.com
                                                    27                                                        Nicholas Barthel
                                                                                                              Attorneys for Plaintiff
                                                    28
                                                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                               10 OF 11
                                                         Case 3:20-cv-00181-JLS-MSB Document 1 Filed 01/28/20 PageID.11 Page 11 of 11



                                                     1
                                                          KAZEROUNI LAW GROUP, APC
                                                     2    Jason A. Ibey, Esq. (SBN: 284607)
                                                          jason@kazlg.com
                                                     3
                                                          321 N Mall Drive, Suite R108
                                                     4    St. George, Utah 84790
                                                          Telephone: (800) 400-6808
                                                     5
                                                          Facsimile: (800) 520-5523
                                                     6    Attorney for Plaintiff
                                                     7
                                                     8
                                                     9
                                                    10
Kazerouni Law Group, APC




                                                    11
                           Costa Mesa, California




                                                    12
                                                    13
                                                    14
                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28
                                                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                               11 OF 11
